DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered. 
Response to Amendment
The amendment filed 4 April 2022 has been entered.  
Applicant’s arguments, see pages 7-9 of the arguments filed 4 April 2022, have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 4 April 2022, the status of the claims is as follows: Claims 1 and 5 have been amended.  Claim 6 has been cancelled.  
Claims 1, 5, 7-14, and 16-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Denney et al. (US-20110266262-A1) in view of McDowell et al. (US-20160199941-A1).
Regarding claim 1, Denney teaches an apparatus (100, 200, 300, 700) (“METHOD AND APPARATUS FOR DETECTING EMBEDDED MATERIAL WITHIN AN INTERACTION REGION OF A STRUCTURE,” title) for machining a workpiece (101) (“drilling and scabbling the surface of the structure,” para 0074) with a laser beam (102) (“The system includes a laser adapted to generate light and to irradiate an interaction region of the structure,” abstract), the apparatus (100, 200, 300, 700) comprising 
a fluid nozzle (302) (nozzle 244, fig. 4) configured to provide a pressurized fluid jet (104) onto the workpiece (101) (“the compressed gas inlet 249 is fluidly coupled to the nozzle 244 which is adapted to direct a compressed gas stream to the interaction region,” para 0109) 
a laser unit (703) (construed as the laser base unit 300, the laser head 200, the controller 500, and the detector 600 of fig. 1; laser base unit 300 includes a laser 310, fig. 1) configured to provide the laser beam (102) (“The laser base unit 300 is adapted to provide laser light to an interaction region and includes a laser generator 310 and a laser head 200 coupled to the laser generator 310,” para 0055; “laser light” is construed as the claimed “beam”); 
a lens (305) (window 243, fig. 4; “In certain embodiments, the window 243 focuses the light received from the proximal portion 236,” para 0104; based on this teaching, the examiner is construing the window 243 as a lens) for coupling (referring to fig. 4, “the compressed gas inlet 249 is fluidly coupled to the nozzle 244 which is adapted to direct a compressed gas stream to the interaction region,” para 0109) the laser beam (102) (“in certain embodiments, compressed gas flows coaxially with the laser light through the nozzle 244,” para 0109) into the fluid jet (104) (couples at nozzle 244, described in para 0109) towards the workpiece (101) (”the compressed gas inlet 249 is fluidly coupled to the nozzle 244 which is adapted to direct a compressed gas stream to the interaction region,” para 0109; examiner is construing the “interaction region” as the claimed “workpiece,” where material is removed, referring to para 0100), 
a light sensor (107) (detector 600, fig. 1; “The detector 600 comprises a collimating lens 610, an optical fiber 620, and a spectrometer 630. The spectrometer 630 of certain embodiments comprises an input slit 631, an optical grating 632, a collection lens 633, and a light sensor 634,” para 0179) included in the laser unit (703) (detector 600 is part of the examiner-construed laser unit shown in fig. 1) and configured to receive during the machining of the workpiece (101) with the laser beam (102), a back-propagating laser-induced electromagnetic radiation (106) from the workpiece (101) (“the detector 600 is adapted to utilize light emitted by the interaction region during processing to detect embedded material,” para 0177) and to convert the received radiation (106) into a signal (108) (“the separated light having a selected range of wavelengths can then be directed through the collection lens 633 onto the light sensor 634 which generates a signal corresponding to the intensity of the light in the range of wavelengths,” para 0179; examiner is construing “light” as meeting the claimed limitation of “electromagnetic radiation”) wherein the back-propagating laser-induced electromagnetic radiation (106) is guided through the lens (305) for coupling the laser beam (102) into the fluid jet (104) (“the collimating lens 610 can be behind the nozzle 244 and protected by the compressed air from the compressed air inlet 249, as is the window 243. In certain embodiments, the collimating lens 610 is coaxial with the laser beam,” para 0180), and, 
a computer (109) (“computer system 640,” para 0185) configured to determine based on the signal (108) during the machining of the workpiece (101) with the laser beam (102), (“the computer system 640 is adapted to analyze the resulting spectroscopic data,” para 0185; example of rebar being cut and detected is described in para 0189) whether the laser beam (102) has broken through the workpiece (101) (“The spectrum from concrete shows an emission peak at a wavelength of approximately 592 nanometers. The spectrum from rebar does not have this emission peak, but instead shows an absorption dip at approximately the same wavelength,” para 0189; detecting the ablation of concrete or rebar is construed as “breaking through the workpiece”).  Denney does not explicitly disclose wherein the back-propagating laser-induced electromagnetic radiation (106) is guided in and by the fluid jet (104).
Denney, figs. 1 and 4

    PNG
    media_image1.png
    526
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    449
    364
    media_image2.png
    Greyscale

However, in the same field of endeavor of laser drilling a hole in a component, McDowell teaches wherein the back-propagating laser-induced electromagnetic radiation (106) is guided in and by the fluid jet (104) (referring to fig. 3, “the sensor 88 is positioned to sense a characteristic of light directed along the beam axis A away from the near wall 66 of the airfoil 38, e.g., reflected and/or redirected light from the cooling passage 52,” para 0044; the liquid column 80 in fig. 3 is construed as the claimed “fluid jet”).
McDowell, fig. 3

    PNG
    media_image3.png
    484
    424
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Denney to include, using a liquid column, in view of the teachings of McDowell, by coupling a liquid column to the laser beam, in order to confine the laser drill to the liquid column, such that the confined laser drill is directed towards an outside surface of a component to drill a hole and to sense if an amount of liquid from the confined laser beam is present outside the near wall in order to determine if a breakthrough of the near wall has occurred (McDowell, para 0008).
Regarding claim 5, Denney teaches further comprising an optical head (701) (laser head 200, fig. 1) including the fluid nozzle (302) (nozzle 244, which is in the containment plenum 240, referring to fig. 4 and part of the laser head 200, referring to fig. 1) and the lens (305) (window 243, fig. 4); and an optical fiber, for optically connecting the optical head (701) and the laser unit (703) (“the energy conduit 400 comprises an optical fiber, the connector 210 receives laser light transmitted from the laser generator 310 through the optical fiber to the laser head 200,” para 0075), wherein the optical element (105) (window 243, fig. 4) in the optical head (701) (laser head 200, fig. 1) is configured to receive the laser beam (102) via the optical connection element (702) from the laser unit (703) (“the connector 210 receives laser light transmitted from the laser generator 310 through the optical fiber to the laser head 200,” para 0075), and the light sensor (107) (detector 600, fig. 1, which includes a light sensor, para 0179) in the laser unit (703) (laser base unit 300 and detector 600, fig. 1) is configured to receive the laser-induced electromagnetic radiation (106) via the optical connection element (702) (“the optical fiber 620 then delivers the light to the spectrometer 630,” para 0179) from the optical head (701) (“at least a portion of the detector 600 is mounted onto the laser head 200,” para 0180).
	Response to Argument
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive.
On page 7 of the Arguments, the Applicant states the following regarding Denney (US-20110266262-A1):
“Denney et al in the applied combination does not disclose - as already acknowledged by the examiner - that the back-propagating light is guided in and by the fluid jet. Further, Denney et al. does not disclose that a lens is used advantageously in a double manner - compare in this respect page 6, 3rd paragraph of the original application. The double manner use includes (1) coupling the laser beam into the fluid jet -- e.g., the lens can be used to focus the light into the small dimeter of a water jet - and (2) for receiving the back-propagating light. Denney et al. discloses only the window 243, which is not a lens and which cannot e.g. be used to focus the laser beam into a water jet.”
However, Denney teaches the following regarding the window 243:
“The window 243 can be mounted in a removable assembly in certain embodiments to facilitate cleaning, maintenance, and replacement of the window 243. In certain embodiments, the window 243 focuses the light received from the proximal portion 236, while in other embodiments, the window 243 can provide additional modification of the beam profile (e.g., beam shape). In such embodiments, the mounting of the window 243 can be adjustable (e.g., using thumbscrews or Allen hex screws) so as to optimize the alignment and focus of the light beam. Exemplary window mounting assemblies include, but are not limited to, Part Nos. PLALH0097 and PLFLH0119 available from Laser Mechanisms, Inc. of Farmington Hills, Mich. In certain embodiments, the window 243 is either air-cooled or water-cooled” (paragraph 0104).

Furthermore, as shown in fig. 4 of Denney, the window 243 is aligned with the nozzle 244, through which the compressed gas is released.  Finally, the Applicant does not claim a “water jet” but a “fluid jet,” and gases are classified as fluids.
	Regarding the Applicant’s Arguments on pages 7-8, the examiner does not rely on McDowell (US-20160199941-A1) for teaching these limitations but on Denney.
	On pages 8-9, the Applicant states the following:
“Denney et al., does at least not disclose that the laser beam is coupled through a lens into the compressed gas, wherein the same lens is used to receive the back-propagating laser-induced electromagnetic radiation. As a consequence of this double manner use, the claimed apparatus of the present application can be built in a more compact manner, and the sensing unit can be protected from fluid contact (see page 6, 3rd paragraph of the original application). Further, the measurement of the back-propagating radiation is more efficient in the present application than in Denney et al., since the laser-induced electromagnetic radiation is guided by the fluid jet to the light sensor for conversion into the signal. This simplifies the measurement of the radiation, because the signal becomes independent of the jet position inside the machining area, and also leads to an improved accuracy in determining whether the laser beam has broken through the workpiece.”

However, Denney teaches the following regarding the reflected radiation received at the detector 600:
“In certain embodiments, at least a portion of the detector 600 is mounted onto the laser head 200. In embodiments in which the collimating lens 610 is part of the laser head 200, the collimating lens 610 can be positioned close to the axis of the emitted laser light so as to receive light from the interaction region. In such embodiments, the collimating lens 610 can be behind the nozzle 244 and protected by the compressed air from the compressed air inlet 249, as is the window 243. In certain embodiments, the collimating lens 610 is coaxial with the laser beam, while in other embodiments, the collimating lens 610 is located off-axis. Exemplary collimating lenses 610 include, but are not limited to, UV-74 from Ocean Optics of Dunedin, Fla” (paragraph 0180).

As shown in fig. 4 of Denney, the window 243 is placed directly behind the nozzle 244.  Thus, Denney teaches not only that the window 243 can be used to focus the laser beam but also that the window 243 can be in the path of the reflected light traveling from the interaction region to the collimating lens of the detector.  
	On page 9, the Applicant states that “there is no indication in Denney et al. that a single lens could be used to couple the laser beam into the fluid jet, and to collimate the light emitted by the interaction region onto the detector 600.”  The examiner agrees with the Applicant.  Denney teaches using a separate lens 610 to collimate the light to the detector 600.  However, the Applicant does not require only a single lens in the claims.  Instead the term “comprising” is used in claim 1.  Additionally, the Applicant does not require in the claims that the lens 305 be used used to collimate light to the light sensor.  Also noteworthy is that the Applicant’s Specification discloses using two different lenses and not a single lens in fig. 3.  Specifically, a lens 300 focuses the reflected radiation onto the sensing unit 107.  Meanwhile, lens 305 focuses the laser beam into the water jet.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Somers et al. (US-6140604-A) teach a laser drilling breakthrough detector.
Kobsa (US-6163010-A) teaches a lens 94 in a “double manner use” in figs. 2 and 3.
Okamoto et al. (US-20120074105-A1) teach various arrangements for sensors combined with fluid-jet lasers.
Quitter et al. (US-8525073-B2) teach breakthrough detections for laser machining.
Muratsubaki et al. (US-8581141-B2) teach a lens 52 in a “double manner use” in fig. 23.
Warashina (US-10675710-B2) teaches a lens 24 in a “double manner use” in fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/7/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761